                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVIS LASHAUN WATSON,                      )
                                            )
                      Petitioner,           )
                                            )
              v.                            )              1:19CV249
                                            )
DENNIS DANIELS,                             )
                                            )
                      Respondent.           )

                                           ORDER

       The United States Magistrate Judge issued a Recommendation that this action under

28 U.S.C. §2254 (“Section 2254”) be dismissed. (ECF No. 17.) The Recommendation was

filed with the Court in accordance with 28 U.S.C. § 636(b) (id.) and, on December 3, 2019,

was served on the parties in this action (ECF No. 18). Plaintiff filed Objections to the

Magistrate Judge’s Recommendation (ECF No. 20), as well as two supplements to his

objections (ECF Nos. 21, 22). Petitioner raised new arguments (see, e.g., ECF No. 20 at 8-9)

and attached new evidence to his Objections, e.g., an Affidavit he signed on December 17,

2019 (ECF No. 20 at 29-30) and a letter he wrote to his trial counsel (id. at 31-32).

Accordingly, the Court will make a de novo determination of all matters raised in Petitioner’s

Objections, including any new arguments and evidence. See United States v. George, 971 F.2d

1113, 1118 (4th Cir. 1992) (“We believe that as part of its obligation to determine de novo any

issue to which proper objection is made, a district court is required to consider all arguments

directed to that issue, regardless of whether they were raised before the magistrate.”); see also

Cruz v. Marshall, 673 F. App’x 296, 299 (4th Cir. 2016) (“When a party raises new information
in objections . . ., regardless of whether it is new evidence or a new argument, the district court

must . . . provide independent reasoning tailored to the objection[s].”).

       I. Ground One

       Petitioner first objects to the Magistrate Judge’s recommendation that the Court deny

Ground One as moot. (See ECF No. 20 at 1-7; see also ECF Nos. 21, 22 .) In that regard,

Petitioner denies that he based his claim for relief in Ground One on his 2005 convictions and

sentences (including his term of post-release supervision arising out of the 2005 convictions),

but instead argues that he “is challenging his 2018 conviction[s] because he was . . . sent to

prison by county officials before his trial.” (ECF No. 20 at 1 (emphasis added).)

       Petitioner’s argument ignores the letter dated June 25, 2018, to Petitioner from Mary

Stevens, Chief Administrator of the North Carolina Post-Release Supervision and Parole

Commission (“PRSPC”), explaining that “[s]ome county jails choose to send incarcerated

persons to [the Department of Adult Corrections (‘DAC’)] (prison) custody after a [PRSPC]

warrant has been served, even when there are pending charges in that county.” (ECF No. 16-

6 (emphasis added).) As the emphasized language makes clear, Petitioner’s arrest on the

PRSPC warrant alleging violation of the terms of post-release supervision which formed part

of the sentence for his 2005 convictions caused the Guilford County jail to transfer Petitioner

into prison custody. Because the PRSPC terminated Petitioner’s post-release supervision

arising out of his 2005 convictions on December 11, 2017, see Watson v. Daniels, No.

1:18CV451, Docket Entry 13-3 at 1 (M.D.N.C.), and because Ground One attacks only the

conditions of Petitioner’s expired term of post-release supervision, Petitioner “urg[es] . . . the

correction of a sentence already served,” North Carolina v. Rice, 404 U.S. 244, 248 (1971).



                                                 2
       Moreover, Petitioner’s attempt to reframe Ground One as an attack on his “wrongful

pretrial imprisonment” while awaiting trial on his 2016 charges also fails. (ECF No. 20 at 1.)

A federal habeas petitioner “in custody pursuant to the judgment of a State court” may seek

relief under Section 2254, 28 U.S.C. § 2254(a); however, as a pretrial detainee awaiting trial on

his 2016 charges, Petitioner did not qualify as “in custody” pursuant to a state court judgment,

making relief under Section 2254 unavailable.

       Thus, the Court overrules Petitioner’s objections to the Magistrate Judge’s

recommendation that the Court deny Ground One as moot.

       II. Ground Two

       Petitioner contends that his pretrial imprisonment denied him access to counsel in

violation of due process, “because the delay in Petitioner’s new counsel acquiring information

relevant to his case led to a delay in the filing of a [m]otion [t]o [s]uppress illegally obtained

evidence.” (ECF No. 20 at 8.) According to Petitioner, “[i]f Petitioner had not been

unjustifiably transferred to prison, causing a delay in the filing of the [motion to suppress] and

interrupting [sic] his ability to meet with counsel, the [motion to suppress] could have been

heard much earlier, denied (as it was), and Petitioner would have accepted the plea to avoid

trial.” (Id.) Petitioner also maintains that his trial counsel “attempt[ed] to reach Petitioner

twice at the jail to discuss matters but Petitioner had been transferred both times.” (Id. at 9

(internal citation omitted) (citing ECF No. 20 at 31-32).)

       Petitioner’s new arguments provide no basis to overrule the Recommendation of denial

with respect to Ground Two. Petitioner has provided nothing beyond his own bald assertions

to show that Petitioner’s brief stints in prison had any impact at all on the timing or content

of the motion to suppress (and thus, in turn, Petitioner’s decision to reject or accept a plea

                                                3
offer). See Nickerson v. Lee, 971 F.2d 1125, 1136 (4th Cir. 1992) (holding that, “[i]n order to

obtain an evidentiary hearing . . ., a habeas petitioner must come forward with some evidence

that the claim might have merit,” and that “[u]nsupported, conclusory allegations do not entitle

a habeas petition to an evidentiary hearing”), abrogated on other grounds, Gray v. Netherland,

518 U.S. 152, 165-66 (1996).1 Furthermore, the letter Petitioner attached to his Objections

which he purportedly wrote to his trial counsel on August 11, 2017, does not provide any

support for Petitioner’s assertion that his trial counsel “attempt[ed] to reach Petitioner twice

at the jail to discuss matters but Petitioner had been transferred both times.” (ECF No. 20 at

9, (internal citation omitted) (citing ECF No. 20 at 31-32).)

       Therefore, the Court overrules Petitioner’s objections to the Magistrate Judge’s

Recommendation that the Court deny Ground Two as meritless.

       III.    Ground Three

       Petitioner’s contentions in his Objections do not supply a reason to overturn the

Recommendation that Ground Three be denied as meritless. Although Petitioner apparently

disagrees with his trial counsel’s decision not to argue Petitioner’s pro se Motion to Dismiss

and/or Application for a Writ of Habeas Corpus in the trial court on November 16, 2017,

Petitioner concedes that trial counsel both arranged for and attended that hearing on

Petitioner’s behalf. (See ECF No. 20 at 10-13; see also ECF No. 12-4 at 6-7; ECF No. 16-1.)

Contrary to Petitioner’s arguments, trial counsel’s scheduling of and attendance at the hearing



1   Petitioner’s trial counsel filed the motion to suppress on November 22, 2017, along with a
supporting memorandum and two supporting affidavits (see ECF No. 7 at 25-33); however, the trial
court did not hear the motion until February 27, 2018, the day before trial (see ECF No. 12-10 at 12-
59). Petitioner presents no evidence that, had trial counsel filed the motion to suppress before
November 22, 2017, the trial court would have ruled on that motion any earlier than the day before
trial.
                                                 4
did not obligate counsel to present Petitioner’s pro se arguments to the trial court, particularly

given that the North Carolina Rules of Professional Conduct limited the scope of arguments

that Petitioner’s trial counsel could have made to the trial court. See N.C. R. Prof. Cond. 3.1

(“A lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein,

unless there is a basis in law and fact for doing so that is not frivolous, which includes a good

faith argument for an extension, modification or reversal of existing law.”)

       Accordingly, the Court overrules Petitioner’s objections as to Ground Three.

       IV.     Ground Four

       Lastly, Petitioner’s contentions do not provide any grounds to overrule the

Recommendation that Ground Four be denied as meritless. Petitioner simply has not

sufficiently established that his short stays in prison during the time period from May 22, 2017,

to December 11, 2017, denied him access to trial counsel to discuss plea offers or other pretrial

matters.

       IT IS THEREFORE ORDERED that the Petition, as amended, (ECF No. 7), is

DENIED, that Respondent’s Motion for Summary Judgment, (ECF No. 11), is GRANTED,

and this action is DISMISSED WITH PREJUDICE.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       Finding neither a substantial issue for appeal concerning the denial of a constitutional

right affecting the conviction nor a debatable procedural ruling, a certificate of appealability is

DENIED.

       This, the 6th day of February 2020.

                                             /s/ Loretta C. Biggs
                                             United States District Judge


                                                 5
